Citation Nr: 0625516	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disorder with somatic features.

2.  Entitlement to an effective date prior to October 18, 
2002, for the grant of entitlement to service connection for 
an anxiety disorder with somatic features.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as incompetent lower 
esophageal sphincter with gastroesophageal reflux and 
calcified mesenteric lymph nodes.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a hip injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss disability, right ear.

7.  Entitlement to service connection for a left foot 
disorder, claimed as neuropathy due to a cold weather (water) 
injury.

8.  Entitlement to service connection for residuals of a 
cervical spine injury.

9.  Entitlement to service connection for residuals of a 
thoracic spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to May 1953.

This claim is on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing is of record.

The issues related to an increased rating for anxiety, and 
service connection for residuals of a hip injury and a low 
back injury will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied claims for nervousness and phobia by 
decisions dated in August 1974 and January 1975.  The Board 
denied the veteran's claim for a nervous disorder in June 
1975.  He did not appeal those decisions and they became 
final.  A claim for a nervous condition was again denied by 
the RO in March 1981.

2.  On October 18, 2002, the veteran filed a claim for 
entitlement to service-connection for "post traumatic 
syndrome."

3.  The RO considered this a new and distinct claim and 
granted service connection for an anxiety disorder with 
somatic features by decision dated in April 2003.  The RO 
established an effective date of October 18, 2002, for the 
grant of benefits.

4.  There is no correspondence in the claims file prior to 
October 2002 indicating an intent to file a claim for a 
psychiatric disorder.

5.  The Board denied service connection for "stomach" and 
"abdominal" disorders by decisions dated in June 1975.  

6.  The Board's June 1975 decision represents the last final 
disallowance of entitlement to service connection for a 
gastrointestinal disorder on any basis.  

7.  In October 2002, the veteran filed the current claim 
seeking to reopen the claim of service connection for a 
gastrointestinal disorder.

8.  Evidence received since the Board's June 1975 decision, 
which consists of VA and private treatment records, and the 
veteran's written statements, does not raise a reasonable 
possibility of substantiating the claim.

9.  The RO denied claims for a back disorder and a hip 
disorder in April 1954 and January 1975.  The Board denied 
claims for a low back disorder and a right ear hearing loss 
disability in June 1975.  He did not disagree and the 
decisions became final.

10.  The Board's June 1975 decision represents the last final 
disallowance of entitlement to service connection for 
residuals of a low back injury and a right ear hearing loss 
disability on any basis. 

11.  The RO's January 1975 decision represents the last final 
disallowance of entitlement to service connection for 
residuals of a hip injury on any basis. 

12.  In October 2002, the veteran again filed claims for low 
back and hip disorders, which were denied by rating decision 
dated in April 2003.  The claim for right ear hearing loss 
was denied in December 2003.

13.  Evidence received since the RO's January 1975 decision 
(hip) and the Board's June 1975 decision (low back, hearing 
loss), which consists of a private medical opinion that the 
veteran's current low back and hip disorders and hearing loss 
were related to military service, and the veteran's written 
statements, raises a reasonable possibility of substantiating 
the claims.

14.  A right ear hearing loss was not shown in service or 
within the presumptive period. 

15.  The veteran experienced a sudden loss of hearing in the 
right ear in 1974, attributable to a thromboembolic 
phenomenon.

16.  The weight of medical evidence does not support the 
veteran's claim for entitlement to service connection for 
hearing loss, right ear.

17.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of left foot neuropathy.  

18.  A cervical spine disorder was not shown in service or 
for many years thereafter.  

19.  The medical evidence does not show that the veteran's 
current complaints of a cervical spine disorder are 
associated with military service or any incident therein.

20.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of a thoracic spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 18, 
2002, for the grant of service connection for an anxiety 
disorder with somatic features have not been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2005).

2.  The evidence submitted subsequent to the Board's June 
1975 decision denying the claim for entitlement to service 
connection for gastrointestinal disorder is not new and 
material and the claim is not reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  The evidence submitted subsequent to the Board's June 
1975 decision denying the claim for entitlement to service 
connection for a low back disorder is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

4.  The evidence submitted subsequent to the RO's January 
1975 decision denying the claim for entitlement to service 
connection for a hip disorder is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

5.  The evidence submitted subsequent to the Board's June 
1975 decision denying the claim for entitlement to service 
connection for a hearing loss disorder, right ear, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

6.  A hearing loss disability, right ear, is not shown to 
have been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).

7.  A left foot disorder, claimed a neuropathy due to a cold 
weather (water) injury, was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).

8.  Residuals of a cervical spine injury were not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).

9.  Residuals of a thoracic spine injury were not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for an Earlier Effective Date

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2005) (emphasis added).  

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2005) (emphasis added).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005); see 
also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

In this case, the evidence does not support the veteran's 
request for an earlier effective date.  Specifically, the 
veteran filed a claim for a phobic reaction, which was denied 
in an August 1974 rating decision.  In January 1975, a claim 
for a nervous disorder was denied.  In June 1975, the Board 
denied a claim for, among other things, a nervous disorder.  
In early 1981, the veteran again filed a claim for a nervous 
condition, which was denied by rating decision dated in March 
1981.  The veteran did not disagree and the decision became 
final.  

In a 1995 Congressional inquiry, a letter was sent to the 
veteran's Representative indicating that he needed to submit 
new and material evidence in order to reopen claims for 
stomach, nervous, abdominal, and back disorder, hearing loss, 
and bursitis of the shoulder.  However, no additional 
information was forthcoming from the veteran.

On October 18, 2002, the veteran filed a claim for "post 
traumatic syndrome."  In a March 2003 VA examination, the 
examiner diagnosed an anxiety disorder with somatic features 
and related the veteran's psychiatric disorder to active duty 
in Korea.  The examiner concluded that the veteran did not 
exhibit symptoms consistent with post traumatic stress 
disorder (PTSD) but rather indicated that anxiety disorder 
was the veteran's proper diagnosis.  

Based on this examination and a review of the claims file, 
the RO established an effective date of October 18, 2002, for 
the award of service connection benefits for an anxiety 
disorder with somatic features.  The Board has reviewed the 
claims file and finds no correspondence or evidence 
indicating an intent to file a claim for a psychiatric 
disorder until he filed his claim on October 18, 2002.  In 
fact, there is absolutely no other correspondence of any kind 
in the claims file since the 1995 Congressional inquiry.  

Further, the Board has reviewed VA medical records dated 
prior to October 2001 and finds no complaints of, treatment 
for, or diagnosis of a psychiatric disorder, nor an intent to 
file an informal claim for benefits.  In addition, multiple 
private medical evidence has been reviewed, which shows 
treatment for a myriad of medical complaints since the 1950s; 
however, those records were not associated with the claims 
file until after October 2002 and the dates of private 
treatment (even if prior to October 2002) do not constitute 
an informal claim.  

Accordingly, the Board finds that the current effective date 
for the award of service connection for an anxiety disorder 
is correct and there is no legal basis for an effective date 
prior to October 18, 2002.  As such, the claim for an earlier 
effective date is denied.

II.  Claims Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluated the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in February 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

New and Material Evidence to Reopen a Claim for a 
Gastrointestinal Disorder

Historically, the veteran filed an initial claim for a 
nervous stomach in February 1975, which was denied by rating 
decision dated that same month, on the basis that there was 
no evidence that the disorder started in service.  He was 
notified of the decision but did not disagree and it became 
final one year later.  The Board denied claims for stomach 
and abdominal disorder in June 1975.  This is the last prior 
denial for a claim for gastrointestinal disorder on any 
basis.

In October 2002, the veteran again filed a claim for 
"stomach trauma."  In an April 2003 rating decision, the RO 
denied the claim on the basis that the veteran had not 
submitted new and material evidence in support of his claim.  
He maintained, in essence, that he developed a 
gastrointestinal disorder while on active duty.  

Turning now to the merits of the veteran's claim to reopen, 
the Board finds that the evidence does not support a claim to 
reopen.  To that end, the Board notes that evidence submitted 
since the Board's June 1975 denial includes various written 
statements submitted by the veteran himself.  He did not 
offer any testimony on this issue at the hearing before the 
Board.  In effect, he maintains that he developed a 
gastrointestinal disorder as a result of military service.  
He contends that he continues to have gastrointestinal 
problems.   

Although the veteran's statements were written since the June 
1975 decision, this evidence is basically the same arguments 
that the veteran has maintained all along.  A simple 
reiteration of the facts is not sufficient to reopen a 
previously denied claim.  Accordingly, the Board concludes 
that the veteran's written statements are not "new" and 
"material" to reopen his claim as required under the 
applicable statutory and regulatory provisions.  Moreover, he 
is not competent to establish a medical relationship between 
a current medical disorder and any incident of his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Next, the Board has considered various private and VA 
outpatient medical records submitted since June 1975 showing 
on-going treatment for, among other things, gastrointestinal 
complaints and treatment for GERD.  None of the treating 
physicians, however, addressed the issue of a relationship 
between the veteran's complaints and military service.  
Although the veteran continues to assert a relationship 
between his current complaints and military service, there is 
simply no competent medical evidence to support his 
contentions.

In sum, the Board finds that the additional evidence 
submitted since the June 1975 decision is not new and 
material, does not raise a reasonable possibility of 
substantiating the veteran's claim, and does not warrant 
reopening of the claim of service connection.  Accordingly, 
the Board's June 1975 decision is final and the veteran's 
claim to reopen is denied.

New and Material Evidence to Reopen a Claim for a Low Back 
Injury 
and a Hip Injury

Because the claims for entitlement to service connection for 
residuals of a low back injury and a hip injury are being 
addressed on the same legal basis, they will be discussed 
together.

At a hearing before the Board, the veteran testified that he 
was aboard the USS  Pirate when it struck a mine and was sunk 
in October 1950.  Parenthetically, the sinking of the USS 
Pirate on October 12, 1950, is a matter of historical record.  
Service medical and personnel records confirm that the 
veteran was onboard the USS Pirate at the time of sinking.

The veteran indicated that he was thrown 35 feet and landed 
on his back or side.  He related that he was in the water for 
approximately 3 hours before being rescued and was under 
enemy fire at the time.  He stated that the water was 
extremely cold and his legs became numb and he could not 
straighten them for a period once he was finally rescued.  

The veteran stressed that he complained of back problems on 
several occasions while on active duty but acknowledgef that 
his claim had been previously denied for lack of evidence.  
He further related that he injured his back in a post-service 
automobile accident in the mid-1960s.  He reflected that a 
private doctor had told him in 2004 that his back and hip 
problems were related to military service in Korea.  He 
indicated that he had problems with his back from sitting a 
long period.

Historically, the veteran filed an initial claim for a back 
and hip disorder shortly after military discharge, which was 
denied by rating decision dated in April 1954.  The claims 
were again denied in January 1975.  The veteran's low back 
disability was the subject of a Board denial in June 1975.  
He was notified of the decisions but did not disagree and 
they became final.  

In October 2002, the veteran again filed claims for low back 
and hip disorders.  In an April 2003 rating decision, the RO 
denied the claims on the basis that the veteran had not 
submitted new and material evidence in support of his claims.  

Turning to the merits of the veteran's claim, the Board finds 
that the claims to reopen should be granted.  To that end, 
the Board notes that the veteran submitted a February 2004 
statement by a private physician to the effect that the 
veteran's "back and hip degenerative conditions . . . more 
than likely are related to injuries sustained when his ship 
(USS Pirate) struck a mine and sank in enemy waters: And he 
had to be rescued while under enemy fire."

The fact that the original claims were denied because there 
was no in-service evidence of low back or hip complaints but 
a current medical opinion indicates that the veteran's low 
back and hip problems are related to military service is so 
significant that it must be considered in order to fairly 
decide the merits of the claims and raises a reasonable 
possibility of substantiating the claims.  As such, the 
claims should be reopened and the claims are granted to that 
extent.  Having determined that the claims should be 
reopened, they are remanded for further development as 
discussed in the Remand section of this decision.  



 New and Material Evidence to Reopen a Claim 
for a Hearing Loss Disability, Right Ear

At a hearing before the Board, the veteran testified that he 
was exposed to loud noise at the time his ship sank because 
of the explosion.  He further maintained that he had 
ultraviolet treatment around his right ear because of hair 
loss and suggested that the treatment may have something to 
do with his current hearing loss.  He stated that he began to 
lose his hearing in the 1950s and experienced an extreme drop 
in the 1970s and again in 2000.  He reflected that he 
continued to have problems with hearing.

Like with the low back and hip issues discussed above, the 
Board finds that the claim for a hearing loss disability 
should be reopened.  Specifically, the February 2004 
statement from the private physician also indicated that the 
veteran's "hearing disability more than likely [is] 
related" to military service.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merit of the claim and raises a reasonable 
possibility of substantiating the claim.  As such, the claim 
is reopened.  However, unlike the low back and hip issues 
discussed above, the Board finds that the evidence does not 
support a grant of service connection.  This issue is 
discussed in detail below.

III.  Claims Based on Direct Service Connection

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Hearing Loss Disability, Right Ear

Having determined that the veteran's claim for a hearing loss 
disability should be reopened (discussed above), the Board 
finds that the evidence does not support a grant of service 
connection.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  Service connection for impaired 
hearing shall not be established unless hearing status meets 
certain pure tone and speech criteria.  38 C.F.R. § 3.385 
(2005).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his or her current 
disability and in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of hearing loss.  At the time 
of military discharge, the veteran's hearing was reported as 
15/15 for spoken voice.  The clinical assessment of his ears 
was normal.  

In a May 1954 VA general medical examination, the veteran's 
hearing was reported as 15/15 bilaterally for whisper voice.  
In mid-1974, the veteran sought private medical care for a 
four-week history of sudden onset of right ear hearing loss.  
He was seen initially by his general practitioner who assumed 
that he had an ear infection.  When the symptoms failed to 
clear, he sought evaluation by a specialist.  An 
ENT/Audiology consultation dated in June 1974 diagnosed 
"sudden acute hearing loss," probably secondary to 
thromboembolic phenomenon of the endartery of the inner ear.  

The specialist reflected that "sudden acute hearing loss" 
was an actual syndrome which was very well recognized and 
occurred either as a result of sudden altitude or pressure 
change which resulted in embolization of either gas or blood 
clots in the terminal artery of the labyrinth or as the 
result of spontaneous localized minor stroke.  He indicated 
that vasospasm could also result in a similar problem.  He 
reflected that 40% of patients could have as much as 60-80% 
of their hearing recovered within four to ten weeks if 
treatment was within the first 24 hours.  He stressed that 
the veteran was not treated for at least 12 days and that the 
likelihood of any recovery was at best questionable.  

Subsequent outpatient treatment records reflect on-going 
treatment for hearing loss.  In a November 2003 VA audiology 
examination, the examiner reviewed the veteran's claims file, 
including the incident of hearing loss in 1974.  After an 
audiology examination, the final diagnosis was bilateral 
asymmetric sensorineural hearing loss with no tinnitus.  

With respect to the issue of whether the veteran's hearing 
loss was related to military service, the examiner opined 
that the veteran's hearing loss was not related in either ear 
to his military service based on three critical things: i) 
the diagnosis of sudden hearing loss in 1974, 20 years after 
military discharge, which was related to thromboembolic 
phenomenon and not hearing loss, ii) the fact that the 
veteran had a normal hearing examination one year after 
military discharge, and iii) that the evidence showed a 
normal hearing examination at the time of military discharge.  
The examiner concluded that "it is more likely that this 
hearing loss he has today was incurred by from in part of a 
thromboembolic phenomenon as well as progressive loss due to 
presbycusis."

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that she misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also considered the February 2004 statement 
from the private physician who indicated that the veteran's 
"hearing disability more than likely [is] related" to 
military service.  While sufficient to reopen the claim, the 
Board assigns the private medical opinion less weight because 
the physician's statement that the veteran's hearing loss was 
related to military service was offered in a passing manner 
and offered as an aside along with other issues.  

Further, while the opinion was offered by the veteran's 
private physician, the evidence does not show that he is a 
specialist in audiology.  Moreover, the private physician 
failed to explain the basis for the opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  In addition, he did not 
address the relevance of the veteran's sudden hearing loss in 
the mid-1970s and made no reference to it at all, despite 
it's apparent significance.  Therefore, the Board places 
greater probative value on the VA examination, undertaken by 
a specialist specifically to address the critical inquiry of 
medical nexus.  

In sum, the evidence does not show a hearing loss during 
military service.  Next, the evidence does not show hearing 
loss within a year of active duty.  Further, post-service 
evidence reflects treatment beginning in 1974 for sudden 
onset hearing loss not attributable to military service.  
Finally, the weight of medical evidence fails to establish a 
medical nexus between hearing loss and military service.  For 
those reasons, the claim for service-connection is denied.

Service Connection for a Left Foot Disorder, Claimed a 
Neuropathy

At a hearing before the Board, the veteran testified that he 
was in the water for approximately 3 hours in October 1950 
before being rescued after his ship was sunk in the waters 
off Korea.  He stated that the water was extremely cold and 
his legs became numb and he could not straighten them for a 
period once he was finally rescued.  

Service medical records are negative for complaints of, 
treatment for, or a diagnosis related to a left foot disorder 
of any sort or for neuropathy.  A sick call treatment record 
shows no complaints related to the left foot.  In a December 
1950 Medical History, it was noted that a skeleton health 
record was being filled out due to the sinking of the USS 
Pirate; however, the examiner related that the veteran had no 
defects.  In a June 1951 physical examination, his 
extremities were noted to be normal.  At the time of military 
discharge in May 1953, his feet and lower extremities were 
reported as normal.

In a May 1954 VA examination, the examiner related that the 
veteran's feet were normal.  Reflexes were reported as normal 
and he had no sensory changes.  In an August 1973 private 
examination, his extremities were normal and he had no 
complaints except for right shoulder bursitis.

The records show no complaints associated with the veteran's 
left lower extremity until March 1994, when he sought 
treatment after lifting a trash can and reported pinching a 
nerve with a pinching pain in his left lower extremity.  He 
reported that the ball of his left foot was numb.  The 
physician noted a decrease in hamstring flexibility but no 
assessment was made regarding left foot neuropathy.  
Additional private and VA treatment records were reviewed but 
do no show neuropathy of the veteran's left foot.

Significantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Notwithstanding the veteran's claim of left foot neuropathy, 
the Board finds that there was no evidence of a left lower 
extremity or foot disorder in service, and no current 
diagnosis of left foot neuropathy is shown.  As such, the 
claim is denied.

Service Connection for a Cervical Spine Injury and a Thoracic 
Spine Injury

Service medical records are negative for complaints of, 
treatment for, or a diagnosis related to a cervical or 
thoracic spine injury of any sort.  A sick call treatment 
record shows no complaints related to the cervical or 
thoracic spine.  In a December 1950 Medical History, it was 
noted that a skeleton health record was being filled out due 
to the sinking of the USS Pirate; however, the examiner 
related that the veteran had no defects.  In a June 1951 
physical examination, his back was noted to be normal.  At 
the time of military discharge in May 1953, his neck and 
spine were reported as normal.

In a January 1954 X-ray, the veteran's dorsal spine was 
reported as straight without evidence of bone or joint 
problems.  Some small calcified areas were noted but the 
evidence did not show residuals of a thoracic spine injury.  
In a May 1954 VA examination, the veteran reported a low back 
injury, but the examiner noted that all motions of the back 
were performed easily with full range of motion.  An August 
1973 private examination does not show complaints related to 
his cervical or thoracic spine and he had no complaints 
related to his neck or mid-back.  

In early 1985, the veteran was involved in an automobile 
accident.  In a May 1985 private medical note, the examining 
physician noted that the veteran was struck from the rear and 
suffered a whiplash.  Since the accident, the veteran had 
complaints of headaches and stiffness and pain in his neck.  
He also reported a history of a numb area on the left ball of 
his foot since 1982.  After a physical examination, the 
clinical impressions included cervical strain with tension 
headaches related to the motor vehicle accident.  The 
physician associated the decreased pinprick on the ball of 
the left foot as related to mild lumbar disc disease.  

An August 1990 X-ray of the cervical spine showed slight 
narrowing at C5-C6.  In November 1993, the veteran sought 
treatment for a 2-3 year history of neck pain, which he 
attributed to stress.  He related that he had a new computer 
at work, that was not the correct height which may be 
contributing to his increased neck pain.  A November 1993 X-
ray of the cervical spine was normal.  The clinical 
assessment was acute exacerbation of a chronic neck 
condition.

With respect to the cervical spine claim, the Board notes 
that service medical records are devoid of complaints of, 
treatment for, or a diagnosis related to a cervical spine 
injury.  Moreover, post-service medical records do not show 
complaints associated with cervical spine problems for many 
years after military discharge and were first noted in 
relation to a post-service motor vehicle accident in 1985.  
Further, service connection may be granted when all the 
evidence establishes a medical nexus between military service 
and current complaints.  In this case, the Board finds that 
the medical evidence does not attribute the veteran's 
cervical spine complaints to his military service, despite 
his contentions to the contrary.  Therefore, the evidence 
does not support the claim and it is denied.

With respect to the thoracic spine claim, as discussed above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  Notwithstanding the 
veteran's claim of a thoracic spine disorder, the Board finds 
that there was no evidence of a thoracic spine injury in 
service, and no current diagnosis related to the thoracic 
spine.  As such, the claim is denied.

The Board has considered the veteran's written statements and 
sworn testimony that his claims developed during military 
service.  His statements are probative of symptomatology but 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be sufficiently persuasive 
in light of the other objective evidence of record showing no 
complaints or findings indicative of chronic disorders during 
active duty, and no documented complaints for many years 
later.  The veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  In the 
absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in January 2003, May 2003, January 2004, and October 2005.  
He has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2004 
and November 2004 SOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in May 2006.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue of hearing loss was obtained in November 2003.  
The available medical evidence is sufficient for adequate 
determinations.  

With respect to the claims reopened based on new and material 
evidence, inasmuch as the Board is allowing the claims, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
VCAA have not been completely satisfied.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim of entitlement to an effective date prior to 
October 18, 2002, for the grant of entitlement to service 
connection for an anxiety disorder with somatic features is 
denied.

New and material evidence having not been submitted, the 
claim for service connection for a gastrointestinal disorder, 
claimed as incompetent lower esophageal sphincter with 
gastroesophageal reflux and calcified mesenteric lymph nodes, 
is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a low back 
injury is reopened and the appeal is granted to this extent.

New and material evidence having been submitted, a claim of 
entitlement to service connection for residuals of a hip 
injury is reopened and the appeal is granted to this extent.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a hearing loss 
disability, right ear, is reopened and the appeal is granted 
to this extent.

The claim for entitlement to service connection for a hearing 
loss disability, right ear, is denied.

The claim for entitlement to service connection for a left 
foot disorder, claimed a neuropathy due to a cold weather 
(water) injury, is denied.

The claim for entitlement to service connection for residuals 
of a cervical spine injury is denied.

The claim for entitlement to service connection for residuals 
of a thoracic spine injury is denied.


REMAND

With respect to the remaining claims, the Board finds that a 
remand is needed for the reasons discussed below.  

Increased Rating for an Anxiety Disorder with Somatic 
Features

At a hearing before the Board, the veteran testified that he 
experienced gastrointestinal problems with his anxiety.  He 
acknowledged that he was hospitalized in the mid-1950s for 
what was called a nervous stomach.  Upon further inquiry, he 
indicated that no one had ever told him that he had post-
traumatic stress disorder.  He reflected that he had anxiety 
in certain situations such as having an MRI, or sitting in 
the middle seat of an airplane.  He indicated that he had 
been on medication for stomach spasms for many years.

The veteran filed separate claims for phobia and nervousness, 
and gastrointestinal complaints, which were denied by rating 
decisions dated in August 1974 and February 1975, and by the 
Board in June 1975.  He again filed claims for a psychiatric 
disorder and for a separate gastrointestinal disorder in 
October 2002.  The RO granted service connection for anxiety 
with somatic features but denied the gastrointestinal claim 
on the basis that no new and material evidence had been 
submitted.  However, when a single disability has been 
diagnosed both as a physical condition and a mental disorder, 
the rating agency shall evaluate it using a diagnostic code 
that represents the dominant (more disabling) aspect of the 
condition.  See 38 C.F.R. § 4.126(d).  

In this case, the Board finds that the veteran's stomach 
complaints are, in essence, part and parcel of his service-
connected psychiatric disorder.  Therefore, his disability 
may alternatively be rated for a generalized anxiety disorder 
or for a gastrointestinal disorder.  While he has undergone a 
fairly recent psychiatric examination, he has never had a 
gastrointestinal examination in order to evaluate the somatic 
component of his psychiatric disorder.  For those reasons, a 
remand is needed.

Service Connection for a Low Back Injury and a Hip Injury

Having determined that the claims for residuals of a low back 
injury and a hip injury should be reopened, the Board finds 
that a remand is needed.  Specifically, the evidence shows 
that the veteran was, in fact, onboard the USS Pirate when it 
was hit and sunk.  While he did not have any low back or hip 
complaints at the time, a recent private medical opinion 
indicated that the veteran's current complaints were related 
to military service.  The Board finds that a medical opinion 
is needed to assess the veteran's current complaints as they 
related to military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in San Diego, 
California, for the period from June 2005 
to the present. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of his 
service-connected anxiety disorder.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner is asked to address the level 
and extent of the veteran's 
gastrointestinal complaints as they 
related to his psychiatric disorder.    

	3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for a medical opinion regarding the 
relationship between his current low back 
and hip complaints and active military 
duty.  Specifically, the examiner is 
requested to express an opinion as to the 
following question:

*	Does the record establish that the 
veteran's current low back and/or 
hip complaints are more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) related to military 
service?  

In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


